El Juez Asociado Señoh Wolf,
emitió la opinión del tribunal.
En la Corte Mnnieipal de Manatí se inició nn pleito recla-mando nn derecho de hogar seguro. Fue titulado así:
"Lucrecia Gutiérrez,
Representada por su
apoderado Manuel Marchan,
Demandantes.”
v.
Juan Ramón Ramos,
Demandado. ’ ’
*870Los tres primeros párrafos de la demanda leen como sigue:
“Comparece la demandante en el presente caso, Lucrecia Gu-tiérrez, representada por su apoderado que suscribe, y respetuosa-mente y bajo juramento expone y solicita:
“I. Que la demandante es mayor de edad, residente en Puerto Rico y vecina de este pueblo de Manatí, y el demandado es mayor de edad, y vecino de Manatí, Puerto Rico.
“II. Que la demandante, Lucrecia Gutiérrez, y ante el notario José C. Rodríguez Cebollero, otorgó un poder a favor del com-pareciente, el seis de enero de 1929, autorizándolo para llevar su re-presentación caso de pleitos.”
La demanda fue posteriormente enmendada pero no en forma substancial respecto a las alegaciones transcritas.
Comenzamos exponiendo estos hechos porque en varias formas los derechos de Manuel Marchán como supuesto repre-sentante de Lucrecia Gutiérrez están envueltos.
La Corte Municipal de Manatí falló a favor de la parte demandante. En apelación el demandado satisfizo los derechos para el señalamiento del caso en calendario, pero no pagó la cantidad de cinco dólares para la radicación del recurso, según lo exigían ciertas leyes de la Legislatura. Sin embargo, por virtud de las disposiciones de la llamada Ley No. 93 de 1917 que regía todo el campo de las apelaciones de las cortes municipales, se hizo innecesario que el apelante pagara derechos de radicación.
Esta Ley de 1917 la mencionan erróneamente el apelante y la corte como la Ley No. 93 del año de 1919. Ésa y otras leyes fueron promulgadas en 1919 con motivo de una deci-sión del Tribunal Supremo de Puerto Rico, y fueron decla-radas nulas y sin valor por la Corte de Circuito de Apela-ciones de los Estados Unidos para el Primer Circuito en el caso de Porto Rico Telephone Co. v. People of Porto Rico, 47 Fed. (2d) 484. Resolviendo una moción para desestimar, la Corte de Distrito de Areeibo declaró que por virtud de la Ley No. 93 el apelante para ante ella no estaba obligado a satisfacer derechos para la radicación de un pleito; que *871cuando el caso fue apelado la Ley No. 93 no había sido de-clarada nula y que por nna ley posterior (la No. 94 de 1931, Leyes de ese año, pág. 463) los actos de los funcionarios del gobierno, cometidos en relación con las leyes y resoluciones conjuntas promulgadas con motivo de la decisión del Tribunal Supremo de Puerto Rico fueron convalidados, siempre que basta entonces no hubiesen sido impugnados ante los tribu-nales de justicia. La actuación de la Corte de Distrito de Arecibo, es atacada en apelación.
Hay una probabilidad razonable de que a falta de la ley validando lo actuado por los funcionarios del gobierno, el Secretario de la Corte de Distrito de Arecibo tenía derecho a recibir el caso por razón de la supuesta Ley No. 93. Hubiera sido una actuación similar a la de un juez de facto.
Posteriormente el caso fué desestimado por la Corte de Distrito de Arecibo porque al ser llamado para juicio la demandante dejó de comparecer debidamente. La corte dijo que había dos mociones radicadas por Manuel Marchán pidiendo la posposición del juicio, una de ellas alegando que había un certiorari pendiente ante la Corte Suprema de Puerto Rico. La corte resolvió que la moción de suspensión no podía prevalecer por no haber sido notificada en debida forma a la otra parte, o, más particularmente, por no haber sido la notificación debidamente jurada; que cuando los abogados admitidos al ejercicio de su profesión certifican respecto a una notificación, toda vez que son funcionarios de la corte, su simple certificación es suficiente, pero que cuando una persona particular o un apoderado trata de notificar a la parte contraria, debe hacerlo bajo juramento. La corte desestimó el caso fundándose en el artículo 192 del Código de Enjuiciamiento Civil.
Estamos muy de acuerdo con la Corte de Distrito de Are-eibo que un apoderado no tiene los mismos derechos que un abogado debidamente admitido, y que cualquiera notificación que haga, siempre debe ser jurada, suponiendo que tenga derecho a comparecer en forma alguna ante una corte.
*872El apelado no radicó alegato, pero dudamos seria-mente qne este pleito fuese propiamente iniciado en la Corte Municipal de Manatí. A excepción de las mismas partes, nadie que no sea un abogado debidamente admitido a pos-tular ante los tribunales tiene derecho a comparecer en re-presentación de otra persona.
 El artículo 51 del Código de Enjuiciamiento Civil dispone:
“Toda acción deberá ejercitarse en nombre de la parte realmente interesada, excepto en los casos en que se dispone otra cosa por este Código. La comparecencia ante las cortes deberá hacerse por medio de abogado legalmente autorizado para ejercer su profesión con-forme a las disposiciones de la ley.”
Hasta tanto se nos demuestre lo contrario, resolvemos que el pleito de la corte municipal fue impropiamente iniciado y era enteramente nulo. Los poderes sólo se extienden a casos fuera de las cortes. Véase, v. g., 6 C. J. 818. Nece-sariamente la frase “abogados debidamente admitidos” ex-cluye de su campo de operación a los apoderados. Decimos esto teniendo en mente la excepción señalada por nuestra opinión en el caso de Hull v. Corte, 42 D.P.R. 151.

Debe confirmarse la resohición apelada.